Exhibit 10 SERIES P 9% CONVERTIBLE PREFERRED STOCK EXCHANGE AGREEMENT Between Fonix Corporation, as Issuer, And Sovereign Partners LP, And McCormack Avenue, Ltd., as Purchasers. Dated as of September 30, 2008 THIS SERIES P 9% CONVERTIBLE PREFERRED STOCK EXCHANGE AGREEMENT, dated as of September 30, 2008 (this “Agreement”), is entered into between Fonix Corporation, a Delaware corporation (the “Company”) as Issuer, and Sovereign Partners LP (“Sovereign”) and McCormack Avenue, Ltd. (“McCormack”), as Purchasers.The Company, Sovereign, and McCormack may each be referred to herein as a "Party" and collectively as the "Parties." Recitals A.Between March 2006 and the date of this Agreement, the Parties entered into various transactions whereby the Company issued certain of its debt or convertible equity securities to some or all of the Purchasers. B.The Purchasers desire to convert the debt and convertible equity obligations set forth on Appendix A hereto and exchange such obligations (the “Exchanged Obligations”) for shares of the Company’s Series P 9% Convertible Preferred Stock (the “Series P Preferred Stock”). C.The Parties intend that the exchange of the Exchanged Obligations for the shares of the Series P Preferred Stock constitute a private exchange of the Exchanged Obligations for the shares of the Series P Preferred Stock, and no additional compensation or other consideration will be paid or required. D.Sovereign, McCormack, and the Company now desire to set forth their agreement with respect to the rights, duties, and obligations of Sovereign, McCormack, and the Company with respect to the Series P Preferred Stock. Agreement IN CONSIDERATION of the mutual covenants and agree­ments set forth herein and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the Parties agree as follows: ARTICLE 1. CERTAIN DEFINITIONS Section 1.Certain Definitions.As used in this Agree­ment, unless the context requires a different meaning, the following terms have the meanings indicated in this Section 1.1: “Affiliate” means, with respect to any Person, any Person that, directly or indirectly, controls, is controlled by, or is under common control with, such Person.For purposes of this definition, “control” (including, with correlative meanings, the terms “controlled by” and “under com­mon control with”) shall mean the possession, directly or indi­rectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities or by contract or otherwise. 1 “Agreement” shall have the meaning set forth in the recitals hereto. “Business Day” means any day except Saturday, Sunday and any day which shall be a Federal legal holiday or a day on which bank­ing institutions in the State of Delaware are autho­rized or required by law or other government actions to close. “Certificate of Designation” shall mean that document setting forth the respective rights, preferences and privileges of the Preferred Stock as set forth in Appendix B. “Commission” means the Securities and Exchange Commission. “Common Stock” means the Company’s Class A common stock, par value $.0001 per share. “Company” shall have the meaning set forth in the recitals hereto. “Conversion Price” shall have the meaning set forth in the Certificate of Designation. “Conversion Ratio” shall have the meaning set forth in the Certificate of Designation. “Disclosure Materials” means, collectively, the SEC Documents and the Schedules to this Agreement and all other information furnished by or on behalf of the Company relating to or concerning the Company and provided to Sovereign, McCormack, or their agents and counsel in connection with the transactions contemplated by this Agreement. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Holder” shall mean the then-current holder of the Shares. “Initial Reserve” shall have the meaning set forth in Section 3.1(d). “Intellectual Property Rights” shall have the meaning set forth in Section 3.1(q). “Issuance Date” shall mean the date on which Sovereign or McCormack under this Agreement received shares of the Preferred Stock, regardless of the number of certificates which may be issued to evidence any particular Share. 2 “Legal Opinion” means the legal opinion letter of Durham Jones & Pinegar, P.C., outside counsel to the Company, addressed to Sovereign and McCormack, dated the Closing Date and in form and substance acceptable to Sovereign and McCormack. “Lien” means, with respect to any asset, any mort­gage, lien, pledge, right of first refusal, charge, security interest or encumbrance of any kind in or on such asset or the revenues or income thereon or therefrom. “Material Adverse Effect” shall mean any event which has an adverse effect on the results of operations, assets, prospects, or condition (financial or otherwise) of the Company and the Subsidiaries, and which, taken as a whole adversely impairs the Company’s ability to perform fully on a timely basis its obligations under any Transaction Document. “Per Share Market Value” shall have the meaning set forth in the Certificate of Designation. “Person” means an individual or a corporation, partnership, trust, incorporated or unincorporated association, joint venture, limited liability company, joint stock company, government (or an agency or political subdivision thereof) or other entity of any kind. “Preferred Stock” shall mean the Series P 9% Preferred Stock. “Required Approvals” shall have the meaning set forth in Section 3.1(f). “SEC Documents” shall have the meaning set forth in Section 3.1(c). “Securities” means, collectively, the Shares and the Underlying Shares. “Securities Act” means the Securities Act of 1933, as amended. “Series P Preferred Stock” shall have the meaning set forth in the recitals hereto. “Shares” means the shares of Series P Preferred Stock, subject to the terms and conditions as filed by the Company with the State of Delaware. “Stated Value” means $10,000 per share of Preferred Stock. “Subsidiaries” shall have the meaning set forth in Section 3.1(a). “Trading Day” shall have the meaning set forth in the Certificate of Designation. “Transaction Documents” means collectively, this Agreement, the Certificate of
